DETAILED ACTION
Claims 1-19 and 21 are pending.  Claims 1, 3, 4, 8, 15, 16, and 19 have been amended.  Claims 1-19 are allowed.
The instant application claims foreign priority to application No. 6749/CHE/2014 filed on 12/30/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Tomono1, Saadat2, Faitelson3, and Gabos4

Tomono teaches a file access request may include authentication information (Paragraph [0033]).  Tomono further teaches one or more users to enable remote access to files of the user that are stored on the data repositories (Paragraph [0016]).

Saadat teaches a master index and active index are generated (Paragraph [0089]).  Saadat further teaches an index service that receives each search request from a network service (Paragraph [0035]).

Faitelson teaches a client computer that updates the index of the indexing server (Paragraph [0045]).

Gabos teaches index servers that track the session information (Paragraph [0102]).  Gabos further teaches an SQL schema (Paragraph [0127]).

The independent claims have been amended with subject matter that was identified in the Patent Board Decision as the Examiner being reversed.  Based on the updated search, it is clear that the prior art of record does not disclose the amended limitations.

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2014/0279887
        2 Patent Application Publication No. 2012/0143873
        3 Patent Application Publication No. 2015/0012632
        4 Patent Application Publication No. 2012/0131102